Title: To Alexander Hamilton from Elisha Boudinot, 13 September 1792
From: Boudinot, Elisha
To: Hamilton, Alexander



My Dear Sir:
Newark [New Jersey], 13th Sept., 1792.

There are great exertions making to get the people to petition against the incorporation; several persons are employed to go about with petitions, and the people are deceived by the most absurd false-hoods. The only mode I thought of to counteract them, was to have petitions drawn, and hire a person calculated for the purpose to go round with them, and I am in hopes it will answer the purpose effectually. We shall obtain numbers who signed the first, to sign ours, declaring they were imposed on. So much for petitions.
Will you sketch the substance of a law you wish with regard to apprentices—or the heading of it—and I will see it carried through the Legislature? Had you not better be up a day or two previous to the first Monday in October?
The Antis are making greater exertions than you perhaps are aware of, previous to the expected general election. Our Chief Justice says that a number from Philadelphia have been to the lower parts of West Jersey, informing the people that a strong party is forming in that city against the Secretary of the Treasury, requesting their aid, and that they will not choose a man who has supported his measures, especially Mr. Boudinot, &c. &c.
My brother showed me a letter last evening, received by the post, dated Norfolk, Virginia—only a few lines—inclosing a handbill for his information, signed “James Blanchard.” This handbill is addressed to the Electors and Freeholders of New Jersey, setting forth the dangerous consequences of the measures of the Secretary, &c., the funding system, bank, &c.; then giving extracts of speeches made by Mr. Boudinot in support of them, &c., and warning the people to take care, &c., and says that pamphlets should be distributed amongst them previous to the election.
From these things it appears as if they meant to try their strength in every State. A young gentleman of this town was lately at Philadelphia, and at his lodgings there was a gentleman from Virginia (whose name I do not at this moment recollect), very violent on the subject, and said he was going the middle and eastern States, to see what could be done with regard to displacing the Secretary of the Treasury; and, finding from the conversation of the other gentleman, that Mr. Madison was not a popular character, in Jersey at least, he asked if Mr. Morris would not be agreeable, &c. If the federalists sleep whilst their enemies are awake and vigilant, some mischief may be done.
I am, in haste, dear Sir,   With respect,   Yours sincerely,
Elisha Boudinot.
